Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Announces Share Repurchases in the First Quarter of 2008 ATLANTA, April 14, 2008 RPC, Inc. (NYSE: RES) announced today that during the first quarter of 2008 it purchased 335,600 shares under its share repurchase program. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and Rocky Mountain regions, and in selected international markets.RPC’s investor website can be found at www.rpc.net. For information about RPC, Inc., please contact: Ben M.
